Citation Nr: 0320879	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for residuals of 
a lumbar spine injury. 

2.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 1971 
and from May 1975 to June 1986.

In a January 1989 decision, the Board of Veterans' Appeals 
(Board) denied service connection for an acquired low back 
disability.  This appeal arises from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that that determined 
that new and material evidence had not been submitted since 
the January 1989 Board decision.  The May 2000 RO rating 
decision also denied entitlement to an increased rating for 
sinusitis.  The veteran timely appealed both issues to the 
Board.  

The appealed rating decision was issued under a cover letter 
dated May 24, 2000.  The veteran submitted a notice of 
disagreement (NOD) in July 2000.  The RO issued a statement 
of the case (SOC) in September 2000.  In April 2001, the 
veteran requested an SOC, which suggests that he was unaware 
that the RO had issued one in September 2000.  The RO 
responded with another VA Form 9 and informed the veteran 
that the RO must receive the Form 9 no later than May 25, 
2001, or the appeal would be cancelled.  The appeal was 
received at the RO and date-stamped on Tuesday, May 29, 2001, 
and the RO accepted the appeal as timely.  There is no 
postmark of record; however, the veteran signed his Form 9 
and hand-dated it May 22, 2001.  According to 38 C.F.R. 
§ 20.305, a response postmarked within the applicable time 
limit will be considered timely.  Where no postmark is of 
record, it will be presumed to be 5 days prior to receipt, 
excluding weekends and holidays.  In this case, the postmark 
may be presumed to be 5 days prior to May 29, 2001, not 
counting the prior Saturday and Sunday.  Thus, May 22, 2001, 
is the presumed date of mailing and the appeal was timely. 

The veteran testified at a hearing before an RO hearing 
officer in September 2001.


FINDINGS OF FACT

1.  By decision of January 1989, the Board denied service 
connection for an acquired low back disability and properly 
notified the veteran of that decision.  

2.  The veteran did not appeal the January 1989 decision and 
it became final.

3.  Evidence received at the RO since the January 1989 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  At the time of entry into active service, disc protrusion 
at L3-4 or at L4-5 was not shown.

5.  Competent medical evidence relates L3-4 and L4-5 disc 
protrusion to active service. 

6.  Sinusitis has been manifested throughout the appeal 
period by more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, mucosal 
thickening, and or sinus secretion.  


CONCLUSIONS OF LAW

1.  The January 1989 Board decision, which denied service 
connection for an acquired low back disability, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156 (effective 
prior to August 29, 2001), 3.160, 20.200, 20.201, 20.202, 
20.300, 20.301(a), 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a low back disability 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

3.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  The criteria for a 30 percent schedular rating for 
sinusitis are met throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6513 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disability 

A claim for service connection for an acquired low back 
disability was denied by the Board in a January 1989 rating 
decision, which became final absent further timely appeal.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Pursuant to 
38 U.S.C.A. §§ 5108 and 7104(b), when a claim has been 
disallowed by the Board, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a) 
(effective prior to August 29, 2001), 3.160, 20.200, 20.201, 
20.202, 20.301(a), 20.1100 (2002).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
66 Fed. Reg. 45,630 (effective as to claims received on or 
after August 29, 2001).  The claim in this appeal was 
received prior to that date, and is entitled to be evaluated 
using the previous-more liberal-version of the regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the January 
1989 Board decision consists of service medical records 
(SMRs), VA examination reports dated in December 1986, a DD 
Form 214, and claims and statements of the appellant.  These 
are briefly discussed below.

The appellant's DD-214 reflects that he was an infantryman 
and a combat engineer and received the Vietnam Cross of 
Gallantry with palm, a unit citation.  

The appellant's SMRs reflect that the spine was normal during 
a June 1968 pre-induction physical examination and was normal 
during a November 1971 separation examination.  A June 1985 
examination notes low back pain and degenerative joint 
disease at L5.  An April 1986 Army medical board report 
reflects bilateral spondylolysis at L5 pars intra-articularis 
without olisthesis.  It was determined to be a line of duty 
disability.  Medical discharge was recommended.

A December 1986 VA examination report reflects a diagnosis of 
lumbar paravertebral myositis, L5 spondylolysis, and 
spondylosis of the spine.  A VA neurologist added that the 
veteran had secondary low back pain radiating to the left 
leg. 

The Board must review the evidence submitted since the 
January 1989 Board decision to determine whether any of it is 
new and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  

The evidence submitted since the January 1989 Board decision 
includes an opinion of Emilio Lafont, M.D.  Dr. Lafont 
related current L3-4 and L4-5 disc protrusion to active 
service in 1986.  This evidence is new and material because 
it relates disc protrusion to active service, and no such 
evidence had been submitted at the time of the prior final 
decision.  Thus, the claim for service connection for an 
acquired low back disability is reopened.  

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of this claim because the outcome below is 
favorable.  As the Board has found new and material evidence, 
this would normally require a remand for the RO to determine 
in the first instance whether the duty to assist has been 
satisfied and whether service connection is in order.  
However, because the Board is able to grant the claim at this 
time, a remand for adjudication by the RO would thus serve 
only to further delay resolution of the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The SMRs document a low back disability during active service 
and an Army medical board determined that the low back 
disability was incurred in the line of duty; however the 
Board previously decided that the low back disability 
preexisted active service, which precluded service 
connection.  In September 2001, the veteran testified before 
a RO hearing officer concerning a back injury during active 
service.  The recently submitted opinion of Dr. Lafont 
relates disc protrusion to active service.  Disc protrusion 
was not shown at the time of entry into active service or at 
the time of the 1989 Board decision.  Moreover, no medical 
evidence of record suggests that disc protrusion is a 
congenital condition.  In October 2002, a Dr. Colon seemed to 
agree that the disc protrusion was associated with active 
service.  No evidence to the contrary has been presented.  
Thus, the evidence now favors service connection for an 
acquired low back disability.  The Board therefore grants 
service connection for an acquired low back disability. 

II.  Increased Rating.  

In a June 1987 rating decision, the RO granted service 
connection for sinusitis and headaches and assigned a 10 
percent rating under Diagnostic Code 6513.  In June 1999, the 
veteran reported that the condition had worsened.  The RO 
denied an increased rating in a May 2000 rating decision, on 
the basis that the veteran had failed to report for an 
examination.  

The RO sent the veteran a VCAA letter in August 2001 that 
informed the veteran as to the evidence necessary to prevail 
on the claim and informed him that the RO would attempt to 
obtain any evidence identified by the veteran and would 
schedule him for a VA examination.  

In September 2001, the veteran testified before a RO hearing 
officer; however, sinusitis was not discussed.  

The veteran underwent a VA compensation and pension 
examination of the sinuses in September 2001.  The examiner 
noted that the medical records were not available.  The 
veteran's main complaints were headache, right cheek 
swelling, and gum drainage.  The examiner found gingivitis, a 
normal nose, and no current sinusitis.  

A computerized tomography (CT) scan was done in November 
2001, which showed pan sinusitis, nasal septal deviation to 
the right, a smaller right maxillary sinus, and a bony defect 
at the floor of the right maxillary sinus felt to represent a 
posttraumatic change.  Mucosal thickening was also shown.  

An October 2002 VA CT scan showed increased secretions of the 
paranasal sinuses.  The impression was ethmoidal sinus 
disease.  

In April 2003, the veteran's spouse reported that the veteran 
suffered almost daily headaches and that his episodes of 
sinusitis flare-ups occurred six or seven times per month.

A November 2003 VA clinical report reflects that the veteran 
took Percocet(r) for severe pain.  The report reflects that old 
face trauma and fracture with sinusitis were contributing to 
the pain.  

The Board finds that VA's duty to assist and to inform under 
the VCAA has been satisfied.  See Quartuccio, supra.  The RO 
sent a letter to the veteran in August 2001 informing him of 
what evidence he should submit and what evidence VA would 
attempt to obtain.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2002), chronic 
maxillary sinusitis is rated under the general rating formula 
for sinusitis.  A 30 percent evaluation is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

The veteran's sinusitis has been manifested throughout the 
appeal period by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
mucosal thickening, and/or sinus secretion.  

Comparing the veteran' sinusitis symptoms with the criteria 
of the rating schedule, the Board finds that the criteria for 
a 30 percent disability rating under Diagnostic Code 6513 are 
more nearly approximated.  More than six episodes per year 
were claimed.  Mucosal thickening or sinus secretion was 
reported and might approximate purulent discharge or 
crusting.  A physician reported that the veteran's sinusitis 
was painful.  Because radical or repeated surgery is not 
shown, the symptoms do not more nearly approximate the 
criteria for a 50 percent rating under Diagnostic Code 6513.  

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, sinusitis has not been shown to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER


1.  Service connection for an acquired low back disability is 
granted.  

2.  A 30 percent evaluation for sinusitis is granted, subject 
to the laws and regulations concerning the payment of 
monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

